Order entered September 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00475-CV

                               LLOYD DOUGLAS, Appellant

                                              V.

                            CITY OF KEMP, TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 89460-422

                                          ORDER
       We GRANT appellant’s September 10, 2014 unopposed motion to extend time to file

reply brief and ORDER the brief be filed no later than September 29, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE